Citation Nr: 1646712	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-41 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left elbow disability, to include strain.

4.  Entitlement to service connection for a right elbow disability, to include strain.

5.  Entitlement to service connection for a left wrist disability, to include sprain.

6.  Entitlement to service connection for a right wrist disability, to include sprain.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for a left shoulder disability, to include strain with glenohumeral joint osteoarthritis.

9.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.

10.  Entitlement to service connection for a left ankle disability, to include strain.

11.  Entitlement to service connection for a right ankle disability, to include strain.

12.  Entitlement to service connection for a left knee disability, to include arthritis.

13.  Entitlement to service connection for a right knee disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Manila, the Republic of the Philippines.  The Winston-Salem RO currently has jurisdiction of the claim.

The Board remanded the low back and PTSD claims in July 2015 for additional development.  In addition, the July 2015 Board determination also remanded the issue of entitlement to service connection for a bilateral hip disability.  In a December 2015 rating decision, the RO granted entitlement to service connection for left and right hip disabilities.  This determination represented a complete grant as to the bilateral hip claim previously before the Board and, as such, no further consideration of that issue will be entertained herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his current lumbosacral strain was incurred as a result of his active duty service.

2.  Affording the Veteran the benefit of the doubt, his current migraine and tension headache disability was incurred as a result of his active duty service.

3.  Affording the Veteran the benefit of the doubt, his current left shoulder strain with glenohumeral joint osteoarthritis was incurred as a result of his active duty service.

4.  Affording the Veteran the benefit of the doubt, his current left elbow strain disability was incurred as a result of his active duty service.

5.  Affording the Veteran the benefit of the doubt, his current right elbow strain disability was incurred as a result of his active duty service.

6.  Affording the Veteran the benefit of the doubt, his current left wrist sprain disability was incurred as a result of his active duty service.

7.  Affording the Veteran the benefit of the doubt, his current right wrist sprain disability was incurred as a result of his active duty service.

8.  Affording the Veteran the benefit of the doubt, his current cervical spine strain disability was incurred as a result of his active duty service.

9.  Affording the Veteran the benefit of the doubt, his current left ankle strain disability was incurred as a result of his active duty service.

10.  Affording the Veteran the benefit of the doubt, his current right ankle strain disability was incurred as a result of his active duty service.

11.  Affording the Veteran the benefit of the doubt, his current left knee strain with osteoarthritis was incurred as a result of his active duty service.

12.  Affording the Veteran the benefit of the doubt, his current right knee strain with osteoarthritis was incurred as a result of his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for lumbosacral strain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Entitlement to service connection for migraine and tension headaches is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Entitlement to service connection for left shoulder strain with glenohumeral joint osteoarthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Entitlement to service connection for left elbow strain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  Entitlement to service connection for right elbow strain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  Entitlement to service connection for left wrist sprain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  Entitlement to service connection for right wrist sprain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

8.  Entitlement to service connection for cervical spine strain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

9.  Entitlement to service connection for left ankle strain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

10.  Entitlement to service connection for right ankle strain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

11.  Entitlement to service connection for left knee strain with osteoarthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

12.  Entitlement to service connection for right knee strain with osteoarthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that all of his claimed orthopedic disabilities are due to overuse from his work as a pole lineman during service.  In addition, he asserts that he injured several joints as a result of a fall from a pole during service.  As to his claimed migraine headache disability, the Veteran alleges that he has had ongoing headaches after being hit in the head by a beer bottle in approximately November 1954, which resulted in a period of unconsciousness, the loss of several teeth, and a broken jaw.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Relevant Factual Background

The Veteran's service treatment records were involved in a fire-related incident and are incomplete.  Of those available, there is a notation of the loss of several teeth due to being hit with a beer bottle and that the "line of duty" was not determined.  In addition, the Veteran's April 1955 Report of Medical Examination prior to separation from service was normal as to the spine, extremities, and neurologic system.  

In April 2005, the Veteran described some low back pain, without radiation.  

In November 2006, the Veteran was seen for numbness in the bilateral hands and there was a finding of possible carpal tunnel syndrome that was not supported by nerve conduction studies.  

An April 2007 private treatment record indicated that over the last couple of weeks the Veteran had been on a long drive to Georgia and he developed some back pain.  The impression included low back pain and peripheral neuropathy that was not attributed to the back.  X-rays of the lumbosacral spine showed a normal spine with small anterior degenerative hypertrophic spurs of the mid and lower lumbar spine, as well as a large anterior hypertrophic spur at T11-T12.

Private treatment records indicate that in June 2011, the Veteran sought treatment for a 6 to 8 month history of right shoulder pain, with no injury noted.  X-rays showed mild degenerative changes at the glenohumeral and acromioclavicular joints and a large inferior spur on the humeral head.  The films also showed degenerative changes of the cervical spine at C5-C6 and loss of the normal lordotic curve.  The physician was unsure whether the problem was primarily involving the neck or the right shoulder, but suspected that as there had been good relief with steroid injections in the shoulder that it was primarily a shoulder issue.  Subsequent x-rays also showed degenerative joint disease at C4-C5.  In August 2011, he was diagnosed by a specialist with cervical spondylosis with early myelopathy.  In another August 2011 record, the Veteran reported arm and leg weakness, back pain, arm pain, leg pain, neck pain, and left shoulder pain.  

In support of his claims, the Veteran submitted an October 2011 letter from his private treating physician.  Although this opinion only specifically addressed the right shoulder, the physician stated in general that, "In my 29 year experience practicing clinical orthopaedic surgery I have seen the development of degenerative arthritis and rotator cuff syndromes in climbing athletes and climbing workers.  There is significant risks for overuse of the shoulder with load-bearing, working overhead and climbing with one's body weight."  As such, the physician concluded that it was more likely than not that the Veteran's service contributed to wear and tear load on his right shoulder leading to his current predicament of degenerative arthritis.

An October 2011 letter from another physician stated, "It is possible that the degenerative arthritis may be in part related to his prior involvement in the Armed Forces, but I currently am not involved with treating this particular aspect of his health."

A November 2011 letter from another private physician stated, "The above mentioned patient has severe [degenerative joint disease] and [carpal tunnel syndrome] that is likely related to his active duty service as a pole lineman."  No rationale for the opinion was provided or indication as to the precise joint or joints contemplated by the opinion.

A February 2013 statement from the Veteran's son indicated that in November 1954 the Veteran had been attacked and hit on the head with a bottle.  The Veteran believed he was knocked unconscious for 15 to 30 minutes and awoke in the infirmary.  The letter also noted that the Veteran had reported falling while working as a pole lineman in service and hurting his knees, shoulders, feet, ankles, back, and neck.

In June 2014, the Veteran underwent a right total knee arthroplasty.  

In June 2014, the Veteran underwent an examination with a private physician for his migraine headaches.  The Disability Benefits Questionnaire (DBQ) indicated diagnoses of migraine and tension headaches.  The Veteran reported that he was hit in the head with a bottle in November 1954.  Teeth were fractured, causing subsequent tinnitus, jaw dysfunction, and migraine headaches.  He reported migraine type headaches 1 to 2 times per month where he would have to lie down in a dark room.  He took over-the-counter Tylenol for the headaches.  The examining physician concluded that, "Based on the information provided to me regarding his injury in service, it is at least as likely as not the diagnosis is related to his active duty service."

In June 2014, the Veteran underwent a private examination for his bilateral wrists and submitted a DBQ with the results of the examination.  The examiner diagnosed bilateral chronic wrist sprain.  The Veteran reported overuse of his wrists climbing telephone poles in service from 1953 to 1955.  He had a diagnosis of bilateral wrist strain in service and his wrists had bothered him since that time.  Following an examination, the examiner concluded "Based on information provided to me regarding his injury in service and his [military occupational specialty], it is at least as likely as not the diagnosis is a natural progression of his symptoms in service."

A June 2014 DBQ outlined the results of an examination of the Veteran's low back disability.  The report documented a diagnosis of lumbosacral sprain / strain.  The medical history section indicated that the Veteran had overused his back during service and also had fallen from a telephone pole.  There was a diagnosis of lumbar strain in service and his back had bothered him ever since.  Following examination of the Veteran, the examiner concluded "Based on information provided to me regarding his injury in service and his [military occupational specialty], it is at least as likely as not the diagnosis is a natural progression of his symptoms in service."

The Veteran also submitted a June 2014 DBQ regarding his cervical spine.  The examiner noted a diagnosis of cervical sprain / strain.  The medical history section indicated that the Veteran had overused his neck during service and also had fallen from a telephone pole.  There was a diagnosis of cervical strain in service and ongoing symptoms since that time.  Following examination of the Veteran, the examiner concluded "Based on information provided to me regarding his injury in service and his [military occupational specialty], it is at least as likely as not the diagnosis is a natural progression of his symptoms in service."

The Veteran underwent a bilateral shoulder examination by a private physician in June 2014 and submitted a DBQ documenting the examination.  The examiner diagnosed bilateral shoulder strain and bilateral glenohumeral joint osteoarthritis.  The medical history section indicated that the Veteran had overused his shoulders in service by climbing telephone poles and that he had been diagnosed with bilateral shoulder strains in service.  Following examination of the Veteran, the examiner concluded "Based on information provided to me regarding his injury in service and his [military occupational specialty], it is at least as likely as not the diagnosis is a natural progression of his symptoms in service."  The report also indicated that the Veteran would require surgery due to the arthritis in the shoulders.

A June 2014 bilateral knee DBQ noted diagnoses of bilateral knee strain and osteoarthritis.  The medical history section indicated that the Veteran had overused his knees in service climbing telephone poles and that he had been diagnosed with bilateral knee strains in service.  Following examination of the Veteran, the examiner concluded "Based on information provided to me regarding his injury in service and his [military occupational specialty], it is at least as likely as not the diagnosis is a natural progression of his symptoms in service."  The bilateral knee arthritis would require surgery.

In June 2014, the Veteran underwent an examination of the bilateral elbows.  The associated DBQ noted diagnoses of chronic bilateral elbow strains.  The medical history section indicated that the Veteran had overused his elbows in service climbing telephone poles and that he had been diagnosed with bilateral elbow strains in service with ongoing symptoms thereafter.  Following examination of the Veteran, the examiner concluded "Based on information provided to me regarding his injury in service and his [military occupational specialty], it is at least as likely as not the diagnosis is a natural progression of his symptoms in service."  The examiner indicated that there likely was bilateral elbow arthritis that was limiting his function and activities.

In June 2014, the Veteran underwent an examination of the bilateral ankles.  The associated DBQ noted diagnoses of chronic bilateral ankle strains.  The medical history section indicated that the Veteran had overused his ankles in service climbing telephone poles and that he had been diagnosed with bilateral ankle strains in service with ongoing symptoms thereafter.  Following examination of the Veteran, the examiner concluded "Based on information provided to me regarding his injury in service and his [military occupational specialty], it is at least as likely as not the diagnosis is a natural progression of his symptoms in service."  The examiner indicated that there was chronic bilateral ankle pain that was limiting his function and activities.

An April 2015 VA medical opinion regarding the Veteran's migraine headache claim concluded that it was less likely than not that the headaches were incurred in or caused by being hit in the head or jaw by a beer bottle in November 1954 in service.  The rationale was, "The veterans separation exam is normal.  He had no documented continuity of care or chronic problems for the next 50 plus years.  His current conditions are not caused by being hit in the head or jaw by a beer bottle in Nov 1954 during service.  Any note to the contrary is mere speculation as the veterans records were not reviewed."  A May 2015 VA medical opinion, however, concluded that the service dental records, "appear consistent with expectations following an assault."  

In October 2015 letters, the private physicians who completed the September 2014 DBQs for the Veteran's orthopedic and migraine headaches each stated that the examiner had reviewed the Veteran's service treatment records and that his prior opinion remained unchanged.

The Veteran was afforded a VA examination for the low back in November 2015.  The examiner noted review of the claims file and medical records.  The report listed a diagnosis of degenerative joint disease and strain of the lumbar spine, with bilateral sciatica neuropathy.  The Veteran reported that he injured his back in service when he fell down.  Since that time, the Veteran had experienced intermittent back pain.  Currently, he had pain in the lower back, without radiation.  Following examination, the examiner concluded that the low back disability was less likely than not incurred in or caused by service.  The rationale noted that the service treatment records had been involved in a fire and many were unavailable.  That said, personal statements of the Veteran were taken into account and all private records and medical opinions were reviewed.  The examiner discussed the Veteran's contention that he injured the back in service while working as a pole lineman, but noted that the separation examination showed no problems with the back.  The examiner stated that even conceding the injury and the strain in service, there was no mention of back problems in private records until 2011, at which time he was diagnosed with degenerative arthritis that was likely caused by age.  The examiner concluded that it was unlikely that the current symptoms and signs in the lumbar spine were related to any injury in service.

Low Back Disability

As discussed above, the Veteran alleges that his current low back problems are the result of overuse in service due to his work as a pole lineman, as well as due to an in-service fall.

The Board notes that there is conflicting evidence as to the etiology of the Veteran's diagnosed low back disability.  Initially, the Board notes that at the time of its prior remand the June 2014 DBQ from a private physician was not afforded significant probative weight because it was not based on a review of the Veteran's service treatment records.  Since that time, however, there is a letter from the examining private physician noting the review of the service treatment records and that his original opinions remained unchanged.  Again that DBQ included a diagnosis of lumbosacral strain and the conclusion that such strain was a natural progression of the low back symptoms experienced in service, based on the Veteran's reports, the service treatment records, and his military occupational specialty.  In light of the foregoing, the Board finds this opinion to be of significant probative weight.

The Board acknowledges the November 2015 VA examination report; however, the opinions reached were based on an inaccurate factual premise.  The examiner specifically cited to the fact that the Veteran did not seek treatment for or report problems with his back until 2011.  The private records, however, include complaints of low back pain from at least 2005.  As such, the Board finds this opinion of limited probative value.

Thus, there is evidence both for and against the low back claim.  The Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's diagnosed lumbosacral strain was due to his active duty service and, therefore, entitlement to service connection is warranted.  As the foregoing DBQ did not address any diagnosed degenerative arthritis of the lumbosacral spine, the positive opinion cannot be basis for granting entitlement to service connection for such disability and there is no evidence of record specifically attributing such problems to service and, indeed, there is medical evidence finding that the arthritis is due to the natural aging process.  Given the nature of the Veteran's claims and the evidence of record, the Board concludes that the grant of entitlement to service connection for lumbosacral strain represents a complete grant of the low back claim before the Board.

Migraine Headaches

As noted above, the Veteran contends that he has experienced ongoing headaches following a November 1954 in-service incident where he was struck in the head with a beer bottle, which resulted in a period of unconsciousness, the loss of several teeth, and a broken jaw.

In this case, the Board notes that there is conflicting evidence as to the etiology of the Veteran's current headaches.  On the one hand, the Board acknowledges the April 2015 VA medical opinion that found the headaches were not the result of the in-service injury involving a beer bottle, based on the fact that the Veteran's separation examination was normal and there was no documented care for 50 years thereafter.  

By contrast, the June 2014 private physician DBQ found that based on the information provided that it was at least as likely as not that the headaches were incurred in or caused by being hit in the head or jaw by a beer bottle in November 1954 in service, based on the Veteran's lay reports of the underlying incident.  A subsequent letter noted that the private physician had examined the Veteran's service treatment records and that his opinion remained unchanged.  In addition, the May 2015 VA medical opinion found that the Veteran's documented injuries to the mouth and teeth were consistent with his description of an assault with a beer bottle.  The Veteran also is competent to report ongoing headaches from service and treatment with over-the-counter medication without seeking medical treatment.

Thus, there is evidence both supporting the Veteran's claim and contradicting it.  The Board finds it significant that the underlying assault, which the Veteran claims was the cause of his ongoing headaches, has been found to be consistent with the contemporaneous medical evidence of record, despite the fact that the Veteran's records have been affected by a prior fire and in many cases are unreadable and/or unavailable.  The Board also does not find the absence of ongoing complaints of or treatment for headaches to be determinative, as he has reported self-treatment with over-the-counter medication.  

In light of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has a current migraine and tension headache disability due to his active duty service and, therefore, entitlement to service connection is warranted.

Left Shoulder

As discussed, the Veteran contends that his current left shoulder disability is due to overuse as a pole lineman in service.

In that regard, the Board finds the October 2011 letter from the private orthopedic surgeon to be of significant probative value.  Although the opinion specifically addressed only the right shoulder, the rationale clearly also can be applied to the left shoulder.  Specifically, the physician noted that he had seen the development of degenerative arthritis in climbing workers and that there was a significant risk of overuse of the shoulder while load-bearing, working overhead, and climbing with one's body weight.  The physician opined that the Veteran's in-service work as a pole lineman contributed to the wear and tear on his right shoulder leading to degenerative arthritis.  As the Veteran has pointed out, he was not climbing with only one extremity, so the problems attributed to his right shoulder should also be applied to his left.  The Board finds this argument reasonable and supported by the above medical opinion.  The above conclusions also are supported by the findings and opinions expressed in the June 2014 DBQ for the shoulders.

In light of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's current left shoulder strain with glenohumeral joint osteoarthritis is due to his active duty service and, therefore, entitlement to service connection is warranted.

Cervical Spine, Bilateral Elbows, Bilateral Wrists, Bilateral Knees, Bilateral Ankles

As to the Veteran's other orthopedic claims, the sole medical opinions of record, from June 2014 DBQs, universally concluded that the diagnosed disabilities to the cervical spine and bilateral elbows, wrists, knees, and ankles were due to his active service.  The rationale for the positive opinions was based on the Veteran's description of his symptoms and his in-service military occupational specialty.  As noted above, the Veteran's examination at separation from service did not note any problems of the spine or extremities, but the above examiner's opinions were unchanged following review of the Veteran's service treatment records, including the normal findings at separation.

As the lay and medical evidence has universally attributed some measure of the problems with these joints to the Veteran's in-service work as a pole lineman, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's current strains of the cervical spine, bilateral ankles, bilateral knees, and bilateral elbows, as well as osteoarthritis of the knees and sprains of the wrists, is due to his active duty service and, therefore, entitlement to service connection for each of these disabilities is warranted.  The Board acknowledges that the record also indicates diagnoses of bilateral carpal tunnel syndrome and degenerative changes to the cervical spine; however, in light of the Veteran's contentions and the absence of any evidence linking such disabilities to service, the Board concludes that the foregoing represents a complete grant as to the Veteran's cervical spine and bilateral wrist claims.


ORDER

Entitlement to service connection for lumbosacral strain is granted.

Entitlement to service connection for migraine and tension headaches is granted.

Entitlement to service connection for left shoulder strain with glenohumeral joint osteoarthritis is granted.

Entitlement to service connection for left elbow strain is granted.

Entitlement to service connection for right elbow strain is granted.

Entitlement to service connection for left wrist sprain is granted.

Entitlement to service connection for right wrist sprain is granted.

Entitlement to service connection for cervical spine strain is granted.

Entitlement to service connection for left ankle strain is granted.

Entitlement to service connection for right ankle strain is granted.

Entitlement to service connection for left knee strain with osteoarthritis is granted.

Entitlement to service connection for right knee strain with osteoarthritis is granted.


REMAND

Acquired Psychiatric Disorder

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination for his psychiatric disorder claim in November 2015.  The examiner concluded that the Veteran did not have a mental disorder that conformed to the DSM-5 criteria, specifically to include PTSD.  Specifically, the examination report indicated, "This examiner reviewed the Veteran's electronic file in VBMS and Virtual VA, and conducted an evaluation using DSM-V criteria.  Based upon a review of the record and his self-report today, [the Veteran] did not meet full criteria for PTSD or any other mental disorder."

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that were certified for appeal to the Board or were pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In this case, the RO did not certify the Veteran's appeal to the Board until December 2014, and therefore both the DSM-IV and the DSM-5 may be applicable. 

As discussed above, however, the November 2015 VA examination report considered the Veteran's symptoms under only the DSM-5.  The foregoing is problematic, as the criteria required for a diagnosis of PTSD and other disorders have changed between these two editions of the DSM.  The Board also notes that the November 2014 Statement of the Case specifically considered the Veteran's claim under the criteria of the DSM-IV.  As such, the Veteran's psychiatric disorder claim must be remanded for a supplemental opinion to consider whether a diagnosis is warranted under the DSM-IV criteria.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the examiner who conducted the November 2015 VA mental health examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner.

The reviewer/examiner is asked to provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD or other psychiatric disorder under the DSM-IV criteria at any time during the appellate period.  If so, is it at least as likely as not that the disorder had its onset in service or is otherwise related to service or to any event of service origin?

The examiner/reviewer is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner/reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all applicable benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


